PEB CUBIAM.
The Circuit Court had jurisdiction of this case by reason of diverse citizenship of the parties and as between the original parties to the note sued on. See Annotated Statutes, vol. 4, page 310, and Parker v. Ormsby, 141 U. S. 81, 11 Sup. Ct. 912, 35 L. Ed. 654. Judgment was correctly given against the plaintiffs in error, because the plaintiff below was the assignee of a purchaser for value and before maturity without notice of any equities existing between the original makers to the note. The judgment of the Circuit Court is affirmed.